STATE OF MICHIGAN

                            COURT OF APPEALS



CLARA CARTER,                                                         UNPUBLISHED
                                                                      March 26, 2015
               Plaintiff-Appellant,

v                                                                     No. 318622
                                                                      Wayne Circuit Court
BAC HOME LOANS SERVICING LP and                                       LC No. 12-009051-CH
FEDERAL NATIONAL MORTGAGE
ASSOCIATION, a/k/a FANNIE MAE,

               Defendants-Appellees.


Before: CAVANAGH, P.J., and METER and SHAPIRO, JJ.

PER CURIAM.

       Plaintiff appeals as of right the trial court’s order granting summary disposition to
defendants with regard to plaintiff’s complaint to quiet title to real property following a
foreclosure sale. We affirm.

        This Court reviews de novo a trial court’s decision regarding a motion for summary
disposition. Duncan v Michigan, 300 Mich App 176, 185; 832 NW2d 761 (2013). The court
granted defendants’ motion pursuant to MCR 2.116(C)(7). Summary disposition may be granted
under MCR 2.116(C)(7) if

               [e]ntry of judgment, dismissal of the action, or other relief is
       appropriate because of release, payment, prior judgment, immunity granted by
       law, statute of limitations, statute of frauds, an agreement to arbitrate or to litigate
       in a different forum, infancy or other disability of the moving party, or assignment
       or other disposition of the claim before commencement of the action.

 “Unlike a motion under subsection (C)(10), a movant under MCR 2.116(C)(7) is not required to
file supportive material, and the opposing party need not reply with supportive material.”
Maiden v Rozwood, 461 Mich 109, 118-119; 597 NW2d 817 (1999). “The contents of the
complaint are accepted as true unless contradicted by documentation submitted by the movant.”
Id. at 119. If the parties submit admissible documentary evidence, it must be considered. Id.

       Plaintiff takes issue with the sale of her property at a sheriff’s foreclosure sale on March
2, 2011, after she had defaulted on her mortgage. On July 6, 2012, plaintiff filed a complaint
seeking to quiet title to the property. The trial court decided plaintiff’s case pursuant to MCL

                                                 -1-
600.3240, which governs the redemption of property after the premises are sold at a sheriff’s sale
during a foreclosure. Under MCL 600.3240(8), plaintiff had six months to redeem her
residential property. Plaintiff clearly filed her complaint outside the six-month window for
redemption.

         In Sweet Air Investment, Inc v Kenney, 275 Mich App 492; 739 NW2d 656 (2007), this
Court examined a case involving a sheriff’s sale of a parcel of land after a default on a mortgage.
The defendants in Sweet Air attempted to argue that they did not get proper notice of the
foreclosure proceedings. Id. at 501. However, this Court concluded that the defendants were not
timely in their challenge because “they made no effort to redeem or take any action until well
after the redemption period had run.” Id. at 503. Therefore, this Court held, the “defendants
cannot show prejudice, and their claim of inadequate notice is without merit.” Id. Similarly,
plaintiff contends that defendant BAC1 breached the mortgage by purchasing homeowner’s
insurance for her property and requiring her to pay for the insurance and that, therefore, the
foreclosure was invalid. However, she did not file her lawsuit until over one year after her
property was sold at the sheriff’s sale and took no other action to redeem her property during this
period. Under the authority of Sweet Air Investments, plaintiff’s arguments are without merit and
the trial court appropriately granted summary disposition to defendants.

       This Court will briefly discuss plaintiff’s arguments further, although she has failed in her
duty to provide legal analysis and proper citations to the record. “An appellant may not merely
announce his position and leave it to this Court to discover and rationalize the basis for his
claims, . . . nor may he give issues cursory treatment . . . .” Ypsilanti Fire Marshal v Kircher,
273 Mich App 496, 530; 730 NW2d 481 (2007), modified on other grounds 480 Mich 910
(2007) (citation and quotation marks omitted).

        As noted, plaintiff contends that BAC breached the mortgage contract by purchasing a
homeowner’s insurance policy for her. However, the mortgage in question specifically provided
that the lender could purchase homeowner’s insurance for the property if plaintiff failed to obtain
insurance and it indicated that the lender could require plaintiff to provide proof of insurance.
Because plaintiff did not timely provide BAC, after a proper request, with proof of her
homeowner’s insurance policy covering the period in question, it appears from the record that
BAC complied with the terms of the mortgage.2 See Hastings Mut Ins Co v Safety King, Inc,



1
  Throughout her entire appellate brief, plaintiff refers to defendant BAC, even though it appears
that certain actions were undertaken by Bank of America as opposed to BAC. An affidavit filed
on July 23, 2013, indicates that BAC “merged into Bank of America” effective July 1, 2011. For
the sake of simplicity, and primarily because plaintiff herself does not do so, we do not in this
opinion make any meaningful distinction between defendant BAC and “Bank of America.”
Indeed, the parties appear to treat the two entities interchangeably. As just one example, a May
30, 2010, letter regarding the issue of proof of insurance was written on Bank of America
letterhead, but it requested that the proof be sent “to us” at the address for defendant BAC.
2
 Plaintiff contends that she had “repeated correspondence” with BAC to attempt to demonstrate
proof of insurance. However, the trial court noted that the affidavit plaintiff had submitted

                                                -2-
286 Mich App 287, 292; 778 NW2d 275 (2009) (“If the contractual language is unambiguous,
courts must interpret and enforce the contract as written[.]”)

        Plaintiff also contends that BAC could not foreclose on the property because she was not
in breach of the mortgage. However, defendants presented documentary evidence with their
motion for summary disposition that BAC had informed plaintiff that she was behind on her
mortgage payments, was in default on the mortgage note, and that the failure to timely cure the
default could result in foreclosure. Plaintiff presented no evidence contradicting defendants’
contention that she was in breach, and BAC properly foreclosed on the property and sold it.

       Affirmed.




                                                              /s/ Mark J. Cavanagh
                                                              /s/ Patrick M. Meter
                                                              /s/ Douglas B. Shapiro




stating that she had tried to convey the proof of insurance to BAC did not have a proper signature
and was not notarized. Defendants attach to their appellate brief a notarized and signed affidavit,
but this affidavit has a filing date of September 4, 2013, the day the trial court issued its opinion
(after a motion hearing on August 23, 2013). It is not clear that the trial court was made aware of
the existence of this affidavit before issuing its ruling. Moreover, even the “second” affidavit
fails to allege with specificity that plaintiff attempted to provide BAC with proof of insurance for
the relevant period. In their motion for summary disposition, defendants indicated that the
property was uninsured between May 14, 2010, and August 31, 2010. The affidavit merely
states that plaintiff “contacted the Defendant on numerous occasions by telephone and fax to
inform the Defendant that the insurance was in place. . . . [T]he Defendant refused to
acknowledge receipt of the insurance.” At any rate, because of her dilatory actions, plaintiff’s
“insurance” argument is without merit based on the authority of Sweet Air Investment, 275 Mich
App 503, as discussed supra.


                                                -3-